UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (AMENDMENT NO. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 3, 2011 Parametric Technology Corporation (Exact name of registrant as specified in its charter) Massachusetts 04-2866152 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 140 Kendrick Street, Needham, MA 02494 (Address of principal executive offices, including zip code) (781) 370-5000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE As reported in the Current Report on Form 8-K filed by Parametric Technology Corporation (“PTC”) on June 3, 2011 (the “Initial Form 8-K”), PTC, through PTC NS ULC, a wholly-owned subsidiary of PTC (“Purchaser”), completed the acquisition of MKS Inc.(“MKS”) on May 31, 2011.The acquisition was completed pursuant to the terms of an Arrangement Agreement dated as of April 6, 2011 by and among PTC, Purchaser and MKS (the “Arrangement Agreement”). Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Business Acquired The audited consolidated financial statements ofMKS Inc. as of April 30, 2011 and 2010 and for the years then ended are attached hereto as Exhibit 99.1 and incorporated herein by reference. (b) Pro Forma Financial Information The unaudited pro forma combined condensed financial information for PTC and MKS required by Article 11 of Regulation S-X is attached hereto as Exhibit 99.2 and incorporated herein by reference. (d) Exhibits 10.1 Arrangement Agreement dated as of April 6, 2011 by and among Parametric Technology Corporation (“PTC”), PTC NS ULC (“Acquireco”), and MKS Inc. (“MKS”) (filed as Exhibit 10.1 to our Current Report on Form 8-K filed on April 7, 2011 (File No. 0-18059) and incorporated herein by reference). 10.2 Voting Agreement dated as of April 6, 2011 between Parametric Technology Corporation (“PTC”), PTC NS ULC (“Acquireco”), and MKS Inc. (“MKS”) (filed as Exhibit 10.2 to our Current Report on Form 8-K filed on April 7, 2011 (File No. 0-18059) and incorporated herein by reference). 23.1 Consent of KPMG, LLP 99.1 Audited consolidated financial statements of MKS Inc. for the years ended April30, 2011 and 2010. 99.2 Unaudited pro forma combined condensed consolidated financial information. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Parametric Technology Corporation Date: August 9, 2011 By: /s/Jeffrey D. Glidden Jeffrey D. Glidden Executive Vice President and Chief Financial Officer EXHIBIT 23.1 Consent of Independent Auditor We consent to the use of our report dated July 19, 2011, with respect to the consolidated financial statements of MKS Inc., (the “Company”) which comprise the consolidated balance sheets as at April 30, 2011, and 2010, and the consolidated statements of operations, shareholders’ equity and cash flows for the years then ended, appearing in this Amendment No. 1 to Current Report on Form 8-K of Parametric Technology Corporation filed on June 3, 2011 and incorporated by reference in the Registration Statements on Form S-8(Nos. 333-172689, 333-01299, 333-22169, 333-56287, 333-141112 and 333-159194). /s/ KPMG LLP Chartered Accountants, Licensed Public Accountants Toronto, Canada August 8, 2011 EXHIBIT 99.1 Independent Auditors’ Report To the Board of Directors of MKS Inc. We have audited the accompanying consolidated balance sheets of MKS Inc. and subsidiaries as of April 30, 2011 and 2010, and the consolidated statements of operations, shareholders' equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with U.S. generally accepted auditing standards. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of MKS Inc. and subsidiaries as of April 30, 2011 and 2010, and the results of their operations and their cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Chartered Accountants, Licensed Public Accountants Toronto, Canada July 19, 2011 MKS Inc. Consolidated Balance Sheets (US dollars, thousands) As at April 30 Assets: Current assets: Cash and cash equivalents (note 2) $ $ Accounts receivable, net of allowances for doubtful accounts of $185 (2010 – $124) Income taxes receivable Deferred income taxes (note 4) Prepaid expenses and other assets Total current assets Fixed assets (note 3) Intangible assets (note 3) 5 15 Goodwill Income taxes receivable Deferred income taxes (note 4) Total assets $ $ Liabilities and shareholders’ equity: Current liabilities: Accounts payable $ $ Accrued liabilities Deferred loss on forward contracts – Income taxes payable Deferred revenue Total current liabilities Deferred income taxes (note 4) Total long term liabilities Shareholders’ equity: Share capital (note 6) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Commitments (note 5) See accompanying Notes to Consolidated Financial Statements MKS Inc. Consolidated Statements of Operations (US dollars, thousands, except per share data) Years ended April 30 Revenue: License $ $ Maintenance Service Operating expenses: Cost of product and support Cost of service Sales and marketing Research and development General and administrative Foreign exchange (gain) ) ) Operating income Interest income, net 11 11 Income before income taxes Income tax provision (recovery) (note 4): Current ) Deferred ) ) Income tax provision (recovery) ) Net income $ $ Earnings per share (note 8): Basic $ $ Diluted Weighted average number of shares outstanding Diluted weighted average number of shares outstanding See accompanying Notes to Consolidated Financial Statements MKS Inc. Consolidated Statements of Shareholders’ Equity (US dollars, thousands) Common Shares (#) Common Shares Additional Paid in Capital Accumulated Other Compre- hensive Loss Accumulated Deficit Total Balances at April 30, 2009 $ $ $ ) $ ) $ Issuance of common shares ) – – Stock-based compensation – Dividends paid – ) ) Comprehensive income: Unrealized foreign exchange loss on hedged derivative contracts, net of taxes of $146 – – – ) – ) Foreign currency translation adjustment, net of taxes of nil – Net income – Comprehensive income – – – Balances at April 30, 2010 ) ) Issuance of common shares ) – – Shares purchased and held in treasury for restricted share units ) ) – – – ) Stock-based compensation – Dividends paid – ) ) Comprehensive income: Unrealized foreign exchange gain on hedged derivative contracts, net of taxes of $168 – Foreign currency translation adjustment, net of taxes of nil – – – ) – ) Net income – Comprehensive income – – – ) Balances at April 30, 2011 $ $ $ ) $ ) $ See accompanying Notes to Consolidated Financial Statements MKS Inc. Consolidated Statements of Cash Flows (US dollars, thousands) Years ended April 30 Cash flows provided by operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation of fixed assets Amortization of intangible assets 10 54 Stock-based compensation Deferred income taxes ) ) Loss on disposal of fixed assets Change in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) ) Accounts payable Accrued liabilities Income taxes payable ) Deferred revenue Net cash provided by operating activities Cash flows (used for) investing activities: Purchase of fixed assets ) ) Proceeds on sale of fixed assets 28 – Net cash (used for) investing activities ) ) Cash flows provided by (used for) financing activities: Proceeds on issuance of common shares Common shares purchased for restricted share units granted ) – Payment of dividends ) ) Net cash (used for) financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Change in cash and cash equivalents balances Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental cash flow information: Interest received $
